Exhibit 10.48
 

CONFIDENTIAL   EXECUTION COPY

AMENDMENT NO. 6
TO
AMERICA WEST CO-BRANDED CARD AGREEMENT
     THIS AMENDMENT NO. 6 TO AMERICA WEST CO-BRANDED CARD AGREEMENT (“Amendment
No. 6”) is dated October 17, 2008, by and between US AIRWAYS GROUP, INC., a
Delaware corporation (“US Airways Group”), and BARCLAYS BANK DELAWARE formerly
known as JUNIPER BANK (“Juniper Bank”).
RECITALS
     WHEREAS, America West Airlines, Inc. (“America West”) and Juniper Bank are
parties to that certain America West Co-Branded Card Agreement, dated
January 25, 2005 (the “Original Agreement”);
     WHEREAS, US Airways Group merged with America West’s parent company,
America West Holdings Corporation, and America West assigned its rights and
obligations under the Original Agreement to US Airways Group pursuant to that
certain Assignment and First Amendment to America West Co-Branded Card
Agreement, dated August 8, 2005 (the “First Amendment”), as amended by that
certain Amendment No. 2 to America West Co-Branded Card Agreement, dated
September 26, 2005 (the “Second Amendment”), as amended by that certain
Amendment No. 3 to America West Co-Branded Card Agreement, dated December 29,
2006 (the “Third Amendment”), as amended by that certain Amendment No. 4 to
America West Co-Branded Card Agreement, dated December 5, 2007, (the “Fourth
Amendment”) and as amended by that certain Amendment No. 5 to America West
Co-Branded Card Agreement, dated August 28, 2008 (the “Fifth Amendment” and
together with the First Amendment, Second Amendment, Third Amendment, Fourth
Amendment and the Original Agreement, the “Agreement”);
     WHEREAS, US Airways Group is raising additional capital from its various
strategic partners as part of an overall liquidity program (the “Liquidity
Program”) to address current economic challenges facing the global aviation
industry;
     WHEREAS, Juniper Bank has agreed to pre-purchase miles from US Airways
Group to assist with these efforts;
     WHEREAS, Juniper Bank and US Airways Group also desire to offer enhanced
benefits to certain consumer cardholders to increase cardholder spend;
     WHEREAS, US Airways Group and Juniper Bank now desire to amend and modify
the Agreement to incorporate such terms and obligations; and
     WHEREAS, US Airways Group and Juniper Bank understand and agree that the
effectiveness of this Amendment No. 6 and the fulfillment of the respective
rights and
 

**   Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY

obligations contained herein shall be contingent upon consummation of certain
conditions of close with respect to the Liquidity Program as more fully set
forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties agree as follows:
1. Definitions. All capitalized terms used herein, but not otherwise defined
herein, shall have the meanings given to such terms in the Agreement.
2. Amendments.

  a.   The following definitions in Section 1 of the Agreement are deleted in
their entirety and replaced with the following:

““Early Payment Event” means (i) US Airways Group is in default, with all
applicable cure and grace periods elapsed, of either (A) any material
indebtedness for borrowed money in excess of **, and (ii) the obligations under
such material indebtedness for borrowed money **have been accelerated.
“Expiration Date” means March 31, 2017.
“Suspension Event” as defined in Section 4.6.”

  b.   Section 1 of the Agreement is amended by adding the following definitions
in the appropriate alphabetical order:

““**Fee” as defined in Section 4.2.2.
“Cap” as defined in Section 14.3.
“Citi Loan” means that certain Loan Agreement dated as of March 23, 2007, as
amended, among US Airways Group, certain of its subsidiaries signatory thereto,
and Citicorp North America, Inc., as administrative agent and collateral agent
for the lenders thereunder.
“Citi Loan Amendment” means an amendment to the Citi Loan providing for, among
other things, the reduction of the Minimum Unrestricted Cash (as defined in the
Citi Loan) on a dollar for dollar basis with certain prepayments from the
proceeds from Liquidity Program until such amount is reduced to $850,000,000.
“Closing Conditions” as defined in Section 14.1.
“Collateral” shall mean the sum of cash posted directly with US Airways Group’s
fuel hedge counterparties and cash posted to collateralize letters of credit
issued for the benefit of US Airways Groups’ fuel hedge counterparties.
“Conditions Precedent” as defined in Section 14.3.1.
 

**   Confidential Treatment Requested.

2



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY

“Liquidity Program” as defined in the Recitals of this Amendment No. 6.
“**Fee” as defined in Section 4.2.2.
“Repurchase Commencement Date” as defined in Section 14.3.
“Subsequent Purchase” as defined in Section 14.3.
“Subsequent Purchase Date” as defined in Section 14.3.
“Unrestricted Cash” shall mean the sum of cash, cash equivalents, short-term
investments and available for sale securities (in each case unrestricted)
maintained by US Airways Group as depicted on its balance sheet.”

  c.   Section 4.2.2 of the Agreement is deleted in its entirety and replaced
with the following:         “4.2.2. Fees.

(a) During the Term of this Agreement, Juniper Bank shall pay a **fee to US
Airways Group equal to ** for each Base, Bonus or Adjustment Mile awarded by
Juniper Bank to an Account and accounts from **(“**Fee”).
(b) In addition to the **Fee, for all Accounts except the accounts from**,
Juniper Bank shall pay a fee for the use of US Airways’ Marks, marketing
channels, marketing support, administrative support and brand equity (“**Fee”)
as follows:
(i) From the Effective Date of Amendment No. 5 up to and including**:

  •   For each **of Net New Purchase Transactions on Cards bearing US Airways
Marks in which Affinity Cardholders earn **Mile per**, a fee of**;     •   For
every **of Net New Purchase Transactions on Cards bearing US Airways Marks in
which Affinity Cardholders earn **Mile per**, a fee of**; and     •   For each
Bonus or Adjustment Mile awarded by Juniper Bank on a Card bearing US Airways
Marks, a fee of**.

(ii) As of **and thereafter:

  •   For each **of Net New Purchase Transactions on Cards bearing US Airways
Marks in which Affinity Cardholders earn **Mile per**, a fee of**;     •   For
every **of Net New Purchase Transactions on Cards bearing US Airways Marks in
which Affinity Cardholders earn **Mile per**, a fee of**; and     •   For each
Bonus or Adjustment Mile awarded by Juniper Bank on a Card bearing US Airways
Marks, a fee of**.

 

**   Confidential Treatment Requested.

3



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY

(c) In addition to the **Fee, for accounts in**, Juniper Bank shall pay **Fee as
follows:
(i) From the Effective Date of this Amendment No. 6 until**:

  •   For each **of Net New Purchase Transactions on Cards bearing US Airways
Marks in which **cardholders earn **Mile per**, a fee of**;     •   For each
Bonus or Adjustment Mile awarded by Juniper Bank on a Card bearing US Airways
Marks, a fee of**.

(ii) As of the date **and thereafter:

  •   For each **of Net New Purchase Transactions on Cards bearing US Airways
Marks in which **cardholders earn **Mile per**, a fee of **.;     •   For each
Bonus or Adjustment Mile awarded by Juniper Bank on a Card bearing US Airways
Marks, a fee of**.

Notwithstanding and in lieu of the foregoing, to the extent that Juniper Bank
awards Bonus Miles as incentives for**, Juniper Bank shall pay **Fee to US
Airways Group equal to ** in addition to the **Fee for each such Bonus Mile
awarded to such**.
In addition, US Airways Group will award Base and Bonus Miles as follows:

  •   US Airways Group shall award Base Miles as set forth in Exhibit A and
Exhibit B attached hereto.     •   US Airways Group will from time to time award
Bonus Miles to Accounts. Bonus Miles will be awarded as agreed from time to time
by the parties for, by way of example only and not limitation, rewards to
Customers when they open Accounts, rewards to Affinity Cardholders for engaging
in certain categories of transactions as the parties may agree, including, but
not limited to, the use of an Account to purchase US Airways Group tickets.
Bonus Miles shall be in addition to Base Miles awarded per Net New Purchase
Transactions.”

  d.   Section 4.6 of the Agreement is deleted in its entirety and replaced with
the following:

“4.6 Suspension Events. If either of the following (each a “Suspension Event”)
occurs:
(i) US Airways Group fails to maintain a frequent flyer program that is as
competitive in the marketplace as the FF Program was as of**; provided that
Juniper Bank provides written notice of such failure to maintain the
 

**   Confidential Treatment Requested.

4



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY

competitiveness of the FF Program which will commence a forty-five (45) day
period during which US Airways may cure such deficiency; or
(ii) Passenger Enplanements as measured each **or Active Frequent Flyers
declines more than ** below the comparable **in the Passenger Enplanements
Baseline Year or Active Frequent Flyer Baseline Year, as applicable;
then Juniper Bank may, in its sole discretion, elect to terminate this
Agreement. To the extent that Juniper Bank elects not to terminate this
Agreement, nothing herein shall be construed to prevent a later election to
terminate this Agreement so long as a Suspension Event is continuing or to
exercise any other right or remedy hereunder. In the event Juniper Bank
terminates this Agreement pursuant to this Section 4.6 US Airways Group will
promptly (a) repurchase any unused Pre-Purchased Miles as of the date of
termination; and (b) repay an amount equal to**.
For purposes of this Agreement, (i) “Passenger Enplanements” means the aggregate
of ticketed passengers flown on America West and US Airways branded aircraft as
reported by US Airways for the **period ending **as adjusted for the average
industry capacity reduction over such period of time (for avoidance of doubt, as
of the date of this Agreement, Passenger Enplanements includes passengers flown
on Mesa Airlines or any other carrier operated as America West Express or US
Airways Express but does not include passengers flown on Hawaiian Airlines,
except, for example, a passenger flown on an Albuquerque-Phoenix-Honolulu
flight, the Albuquerque-Phoenix segment of such flight would be included as a
Passenger Enplanement), and (ii) “Active Frequent Flyer” means a US Airways FF
Participant who has accrued miles from flights on America West or US Airways in
the **period ending**. The “Passenger Enplanements Baseline Year” shall be the
Passenger Enplanements for the **period ending **as adjusted for the average
industry capacity reduction over such period of time. The “Active Frequent Flyer
Baseline Year” shall be the Active Frequent Flyers for the **period ending**.”

  e.   Section 4.10 of the Agreement is deleted in its entirety and replaced
with the following:

“4.10 No-Shop Provision. During the No-Shop Period (as defined below), US
Airways Group shall not, and shall cause its affiliates and its or their
officers, directors, employees and agents to not, engage in any negotiations in
respect to, solicit offers for, supply confidential information for the purpose
of evaluating, or enter into any agreement with respect to**. For purposes of
this Agreement, the term “No-Shop Period” shall mean the period of time
commencing on**. Notwithstanding the foregoing, US Airways Group will be
permitted to engage in negotiations with, solicit offers from, supply
information to, and enter into an agreement with any person desiring to**.
Furthermore, nothing herein shall prevent US Airways Group from engaging in
conversations with its current issuer
 

**   Confidential Treatment Requested.

5



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY

regarding the day-to-day aspects of its current card program so long as such
conversations are not used as a pretext to avoid the No-Shop Period.”

  f.   Section 4.12 of the Agreement is deleted in its entirety and replaced
with the following:

“4.12 Annual Bonus Payment. Commencing in**, Juniper Bank shall pay US Airways
Group an annual bonus of **(the “Annual Bonus Payment”). The Annual Bonus
Payment shall be paid on **and on each anniversary of that date thereafter for
the remaining Term of this Agreement and any extension thereof.”

  g.   Section 5.1 of the Agreement is amended by deleting the words “Section 12
of” in the first sentence.     h.   Section 7 of the Agreement is amended by
adding the following new Section 7.1.12:

“7.1.12 implementation of the **described on Exhibit F attached to this
Agreement on the schedule set forth therein.”

  i.   Section 7.4 of the Agreement is amended by adding the following sentence
to the end of the first paragraph:

“Commencing **provide**.”

  j.   Section 12.3 of the Agreement is deleted in its entirety and replaced
with the following:

“12.3 In the event Juniper Bank terminates this Agreement pursuant to this
Section 12, upon such termination US Airways Group shall promptly: (i)
repurchase from Juniper Bank any unused Pre-Purchased Miles that remains
outstanding as of the date of termination; and (ii) repay an amount equal to**.”

  k.   Section 14 of the Agreement is deleted in its entirety and replaced with
the following:

“14. PRE-PURCHASE OF MILES
14.1 Pre-Purchase of Miles. Juniper Bank will pre-purchase Miles in an amount
totaling two hundred million dollars ($200,000,000.00) (together with
pre-purchased miles otherwise acquired hereunder, the “Pre-Purchased Miles”) and
wire such funds to an escrow account held by Citi upon notice (the “Pre-Purchase
Date”). The funds will be released upon the satisfaction of the following
conditions (“Closing Conditions”): (i) receipt of requisite lenders consent
under the Citi Loan; (ii) completion of the issuance of additional equity by US
Airways Group in the amount of one hundred seventy-nine million dollars
($179,000,000), which was completed in August 2008; (iii) completion of the
refinancing of a portion of the Citi Loan provided by General Electric and
others resulting in, among other things, a prepayment of the Citi Loan in a
minimum amount of four hundred million dollars ($400,000,000) and the lowering
of the
 

**   Confidential Treatment Requested.

6



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY

unrestricted cash covenant to eight hundred fifty million dollars
($850,000,000); (iv) receipt of a firm commitment for two hundred million
dollars ($200,000,000) of new liquidity from Airbus to be funded at the
Effective Time; and (v) US Airways Group has **in Unrestricted Cash (inclusive
of the funds to be realized pursuant to the Liquidity Program but exclusive of
the funds to be provided by Juniper Bank) above the minimum unrestricted cash
covenant in the Citi Loan Amendment. For purposes of this Section 14.1,
Unrestricted Cash shall include Collateral posted by US Airways Group with its
fuel hedge counterparties. The price for each Pre-Purchased Mile shall be **
that being the combination of the **Fee and **Fee for Net New Purchase
Transactions as set forth in Section 4.2.2. If the Closing Conditions are not
satisfied on or before**, the funds in the escrow account shall be promptly
returned to Juniper Bank.
14.2 Use of Pre-Purchased Miles. Juniper Bank shall use the Pre-Purchased Miles
to compensate US Airways Group for fees otherwise earned hereunder in the manner
and in accordance with the following terms and conditions. In addition, US
Airways shall pay interest on the value of the outstanding Pre-Purchased Miles
as set forth below.
14.2.1 Payment with Pre-Purchased Miles. Commencing in November, 2008 and in
each month thereafter that Juniper Bank holds Pre-Purchased Miles, it shall
compensate US Airways Group for fees earned hereunder with Pre-Purchased Miles
pursuant to the following process: Juniper Bank shall calculate the amounts due
under this Agreement as set forth in Section 4 and divide that amount by **
rounded to the nearest whole number to arrive at the number of Pre-Purchased
Miles to be returned to US Airways Group in lieu of a cash payment as otherwise
set forth in Section 4. For avoidance of doubt, the reporting and use of
Pre-Purchased Miles as payment in lieu of cash shall occur within the time
frames established in Sections 4.2.3 and 28.
14.2.2 Interest Payments. Commencing on the 30th calendar day of the calendar
month following the Pre-Purchase Date, and continuing on the 30th calendar day
of each calendar month, except for the month of February where the interest
payment shall be due February 28th, so long as any Pre-Purchased Miles remain
outstanding, US Airways Group will pay Juniper Bank interest accruing under the
Pre-Purchased Miles at the Adjustable Rate during the preceding Interest Period.
For purposes of this Agreement, “Adjustable Rate” shall mean the One Month LIBOR
on the last business day of each calendar month prior to the next Interest
Period as published on Bloomberg page USSW, plus**. “Interest Period” shall mean
(i) initially, the period beginning on the Pre-Purchase Date and ending on the
last day of the calendar month in which such date occurs, and (ii) thereafter,
the period beginning on the first day of the calendar month and ending on the
last day of such calendar month or the date on which no Pre-Purchased Miles
remain outstanding, as applicable. The monthly calculation will be as follows:
The outstanding dollar amount of
 

**   Confidential Treatment Requested.

7



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY

the Pre-Purchased Miles held by Juniper Bank on the last day of the preceding
month times (Adjustable Rate/360 times the number of calendar days in the
Interest Period).

  14.3   Subsequent Monthly Purchase. Commencing in November, 2008 for each
month in which the Conditions Precedent as set forth in Section 14.3.1 are met,
Juniper Bank shall purchase additional Pre-Purchased Miles in an amount equal to
the difference between the Cap (as defined below) and the amount of unused
Pre-Purchased Miles (each a “Subsequent Purchase”). Each Subsequent Purchase
shall occur no later than the ** calendar day of the month following the month
in which the Conditions Precedent are measured (the “Subsequent Purchase Date”).
Prior to the **of the Pre-Purchase Date (the “Repurchase Commencement Date”), in
each month in which the Conditions Precedent are not met, the Cap shall be
reduced by**. Commencing on the Repurchase Commencement Date, the Cap shall be
reduced by ** each month in which the Conditions Precedent are met and ** in
each month the Conditions Precedent are not met until such time no Pre-Purchased
Miles remain outstanding. For purposes of this Agreement, the initial “Cap”
shall be $200 million and will reduce accordingly as set forth above. Subsequent
Purchases that occur in February shall occur on the later of February 28 or
three (3) business days after receipt of the Report(s) due pursuant to
Section 17.

14.3.1 Conditions Precedent. Juniper Bank’s obligations to make a Subsequent
Purchase each month pursuant to Section 14.3 will only arise upon and are
subject to the satisfaction or waiver of the following conditions (“Conditions
Precedent”) each month prior to the month in which the Subsequent Purchase is to
be made:

  (i)   US Airways Group’s Unrestricted Cash shall be equal to or greater than
$1.5 billion as measured at the end of each month and **pre-tax income
(excluding special items) measured **is less than**. For the purposes of this
Section 14.3.1(i), the calculation of Unrestricted Cash will include Collateral
for fuel hedge contracts**. By way of example, if October is being measured for
November’s Subsequent Purchase, US Airways Group’s Unrestricted Cash (including
the fuel hedge contracts) will be measured as of October 31st**.         If US
Airways Group’s Unrestricted Cash falls below $1.5 billion in any monthbut the
**pre-tax income test is met, then Juniper Bank will be required to purchase the
additional Pre-Purchased Miles for such month**.     (ii)   No Suspension Event
has occurred in the month being measured.

 

**   Confidential Treatment Requested.



8



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY



  (iii)   No Early Payment Event has occurred in the month being measured.    
(iv)   No material change shall have occurred to the **card benefits as set
forth in Exhibit E, except as permitted pursuant to such Exhibit E.     (v)   No
merger of US Airways Group has occurred pursuant to Section 4.9.     (vi)   US
Airways Group shall have complied with the reporting requirements set forth in
Section 17 for the month being measured.”

14.4 Prepayment. US Airways Group may repurchase all or any of the Pre-Purchased
Miles at any time, or from time to time, without penalty or premium. Any
prepayment shall include accrued interest, if any, in accordance with
Section 14.2.2.
14.5 Acceptance of Payment with Pre-Purchased Miles. US Airways Group agrees to
accept payment in Pre-Purchased Miles as provided in this Section 14 in lieu of
cash and irrevocably waives any rights to receive cash or other consideration
for such payments regardless of the then value of a Pre-Purchased Mile.
14.6 Other Uses of Pre-Purchased Miles. To the extent Juniper Bank uses
Pre-Purchased Miles for purposes other than as set forth in Sections 14.2
through 14.6, US Airways Group shall provide commercially reasonable methods to
redeem said Pre-Purchased Miles (e.g., mileage certificates or assignment to FF
Accounts) to facilitate the use of the Pre-Purchased Miles by Juniper Bank
and/or the recipient of said Pre-Purchased Miles. This obligation shall survive
termination of this Agreement.
14.7 Transportation Tax. Juniper Bank’s obligation to fund the Transportation
Tax, as set forth in Section 4.8, shall not occur with respect to Pre-Purchased
Miles unless and until Juniper Bank awards such Pre-Purchased Miles to Affinity
Cardholders and/or others such that the recipient may use such Pre-Purchased
Miles for redemption for air travel.”
 

**   Confidential Treatment Requested.

9



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY

  l.   Section 17 of the Agreement is deleted in its entirety and replaced with
the following:

      “17. REPORTING

US Airways Group shall make available to Juniper Bank the following reports:
(i) annual audited financials statements within 105 days after the end of each
fiscal year and unaudited quarterly financial statements within 60 days after
the end of each fiscal quarter; provided that the filing of such reports on
EDGAR shall satisfy the delivery obligations hereunder; (ii) annual financial
plans and monthly projections for the following year as soon as practicable
after preparation thereof in the ordinary course of business but in no event
later than February 28 of each year; (iii) monthly income statements and balance
sheet results in a format consistent with Securities Exchange Commission
standards within 45 days following the close of each month; (iv) within 25 days
after the end of each month, a monthly attestation from US Airways Group that
the Conditions Precedent were met as of the end of the then ended month**; and
(v) quarterly certificate of compliance with Section 4.6 including reporting of
Active Frequent Flyers and Passenger Enplanements as well as the baseline Active
Frequent Flyers and baseline Passenger Enplanements within thirty (30) days
following the end of each quarter. In addition, US Airways Group agrees to
participate in quarterly calls with Juniper Bank’s Chief Financial Officer
and/or Chief Risk Officer; provided that each quarter Juniper Bank desires to
have such a call, it will provide US Airways Group with prior notice.”

  m.   Section 28 of the Agreement is amended by replacing the number “**” with
“**“wherever it occurs.     n.   The Agreement is amended by adding the
following new Section 31 at the end of the Agreement:

“31. **
The parties agree that in the event that US Airways Group **during the Term of
this Agreement, Juniper Bank shall be**.”

  o.   Exhibit A of the Agreement is amended by deleting Section 2(e).     p.  
The Agreement is amended by adding new Exhibits E and F to the Agreement
attached to this Amendment No. 6.

3. Effectiveness. This Amendment No. 6 shall become effective at the Effective
Time, it being understood that if the Effective Time does not occur before
October 31, 2008, this Amendment No. 6 shall have no force and effect and shall
be null and void for all purposes with the Agreement reverting back to the
previous status quo without any further action by either party. For purposes of
this Amendment No. 6, the “Effective Time” means the date and time that all of
the Closing Conditions are satisfied.
4. Effect. Except as set forth in this Amendment No. 6, the Agreement shall
remain in full force and effect and each of US Airways Group and Juniper Bank
hereby restates and affirms all
 

**   Confidential Treatment Requested.

10



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY

of the terms and provisions of the Agreement. If any conflict exists between the
terms and provisions of the Agreement and this Amendment No. 6, the terms and
provisions of this Amendment No. 6 will govern and control.
5. Entire Agreement. The Agreement, as amended by this Amendment No. 6,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior understandings with respect thereto.
6. Counterparts. This Amendment No. 6 may be executed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart signature page by facsimile shall be effective as a
manually executed signature page.
[Remainder of page intentionally left blank; signature page follows]
 

**   Confidential Treatment Requested.

11



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY

     IN WITNESS WHEREOF, Juniper Bank and US Airways Group have executed and
delivered this Amendment No. 6 as of the date first written above.

         
US AIRWAYS GROUP, INC.
  BARCLAYS BANK DELAWARE    
 
  Formerly known as    
 
  JUNIPER BANK    
 
       
/s/ J. Scott Kirby
 
By: J. Scott Kirby By:
  /s/ Lloyd Wirshba
 
By: Lloyd Wirshba By:    
Title: President
  Title: CEO    

 

**   Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY

EXHIBIT E
**CARDHOLDER BENEFITS

              US Airways             provided             benefits**   Consumer
cards**   Consumer cards**   Consumer cards**
**
  **   **   **
**
  **   **   **
**
  **   **   **
**
  **   **   **

**
 

**   Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



 

CONFIDENTIAL   EXECUTION COPY

EXHIBIT F
**

          Marketing Channel   Start Date   Frequency
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **

**
 

**   Confidential Treatment Requested.

 